309 F.2d 750
William PRAYLOW, Appellant,v.UNITED STATES of America, Appellee.
No. 19810.
United States Court of Appeals Fifth Circuit.
November 16, 1962.
Rehearing Denied December 14, 1962.

William Praylow, appellant, in pro. per. Donald H. Fraser, U. S. Atty., Savannah, Ga., for appellee.
Before TUTTLE, Chief Judge, BROWN, Circuit Judge, and JOHNSON, District Judge.
PER CURIAM.


1
After appellant was sentenced upon the entry of his plea of guilty in the trial court, he filed his petition to vacate judgment under 28 U.S.C.A. § 2255 alleging that he was not mentally competent to stand trial. The District Court denied the motion without a hearing. This Court reversed, and the trial court held a hearing on the merits of appellant's contention that he was not mentally competent to enter the plea of guilty or to waive appointment of counsel or waive arraignment. Appellant was brought into court to testify on his own behalf and expert testimony was offered by a professional psychiatrist at the request of the Government. After a full hearing, the trial court found that appellant failed to carry the burden of showing that he was not mentally competent at the time of his plea of guilty. We conclude that the record fully substantiates the finding of the trial court.

The judgment is

2
Affirmed.